DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments 
Specification. Applicant’s amended abstract overcomes the objection to the specification. 
101 Rejections. Applicant’s amendment overcomes the rejection under 101. 
102/103 Rejections.  Applicant’s amendment to the independent claims overcomes the 102 rejections.  However, upon search and consideration, the amendments to the independent claims do not overcome the prior art of record (note: the amendments to the dependent claims are mostly stylistic amendments), particularly the Bjontegard reference, and respectfully modify the 103 rejection to a single reference rejection (as opposed to previously two references) over the reference of Bjontegard. 
Re: the amended independent claims, these amendments primarily introduce the subject matter of now-cancelled claim 2 into the independent claims, with slight modification. The reference of Bjontegard teaches the prior features of claim 2 (see previous mapping, applied also in this official action), as well as the slight modifications whereby information is outputted indicating the real object, including at least of a name or an image, in the case where the real object is absent.  Bjontegard teaches outputting notification with information indicating that the real object is absent (see e.g. skiing example, paras. 222-23).  The instant reference is also remarkably detailed with its description as it relates to multi-level control, variable access, multi-user communications of real-time contextually relevant data or information among network-connected devices, and actions based on those communications (Field and Summary of Invention).  To that end, notifications or outputs of a user’s name is known (e.g. para. 228, 437) and would be motivated to be included in the ski resort example of Bjontegard, i.e. to identify the names of users/friends/family members/resort visitors who are missing in an avalanche for search and rescue operations, per the example of Bjontegard.  
Modifying the skiing example (whereby ski resort visitors might be missing) to include name information, is taught/suggested by Bjontegard. Thus, the amended independent claims are rejected under 103 over the previously applied references. Please see remainder of this official action for details. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bjontegard (U.S. Patent App. Pub. No. 2018/0288213 A1). 

	Regarding claim 1: 
	Bjontegard teaches: an information processing device (claim 1, system) comprising: a control unit (claim 1, processor of the computer in the computer implemented system of claim 1) configured to (*note: the instant reference is related to multi-level control, variable access, multi-user communications of real-time contextually relevant data or information among network-connected devices, and actions based on those communications, as the network-connected devices move from one location to another and/or the data/information flow among those devices change over time, and provides many examples of such throughout the disclosure, as available to one of ordinary skill in the art. See Field and Summary of the invention; some examples are used in the below mapping but the reference should be considered as a whole):
	determine a notification condition associated with notification content is satisfied (e.g. para. 223, the notification condition can be arrival or presence at a ski resort, or a natural disaster that occurred at said resort); 
	determine, based on the determination that the notification condition is satisfied (para. 223, determining that a natural disaster has occurred and persons have arrived), a real object associated with the notification content is one of present or absent in a same space as a person to be notified (para. 223, real objects can be skiers at the resort, who can be present or absent per natural disaster in the vicinity of a user/person to be notified. The “same space” can be the entire resort or a vicinity of a user), and 
	control output of the notification content to a position related to the real object based on whether the determination that the real object is present in the same space as the person to be notified; and 
control output of the notification content together with information indicating the real object based on the determination that the real object is absent in the same space as the person to be notified,
	wherein the information indicating the real object includes at least one of a name of the real object or an image of the real object, and the notification content is different from the information indicating the real object (see e.g. paras. 223 – ski record and natural disaster example. Here, the information indicating the real object can be the name (see e.g. paras. 228, 259, 284, 437, etc.) and the notification content can be status information (i.e. VIP, skier (versus ER rescue or resort personnel) present, missing, or “I am here” signals, around where the missing person is last signaling; see para. 223). See also paras. 254-69, the teachings of Bjontegard can be an augmented/mixed reality setting for display of notification content and/or information. Bjontegard provides several dozens of examples of its embodiments to one of ordinary skill in the art re: providing notifications based on conditions, the ski resort is one specific example that explicitly teaches the above.   
	Modifying Bjontegard, in view of itself, such to include the above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 3:
	Bjontegard further teaches: the information processing device according to claim 1, wherein the position related to the real object is at least one a position on the real object or a position in periphery of the real object (e.g. para. 223 (one example, though Bjontegard provides dozens more – see e.g. paras. 225-283)). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied reference, in view of same, to have obtained the above. The motivation would be to provide notifications at relevance centric locations for view.


	Regarding claim 4:
	Bjontegard further teaches: the information processing device according to claim 1, wherein the notification condition includes at least one of a notification time, a notification place, or the person to be notified (e.g. para. 223 (one example, though Bjontegard provides dozens more – see e.g. paras. 225-283). Conditions taught are all 3). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied reference, in view of same, to have obtained the above. The motivation would be to provide notifications catered to specific users and/or settings. 


	Regarding claim 5:
	Bjontegard further teaches: the information processing device according to claim 4, wherein the notification time is one of a specific time, a timer setting, or a specified timing (e.g. para. 223, timer setting to continually transmit “I am here” signals; alternatively see paras. 402-411, other examples of notifications being sent at specified time or timing).  
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied reference, in view of same, to have obtained the above. The motivation would be to provide notifications catered to specific users and/or settings. 


	Regarding claim 6:
	Bjontegard further teaches: the information processing device according to claim 4, wherein the control unit is further configured to control display of the notification content on the real object at the notification based on a condition for the notification time that is satisfied (para. 223, 402-411, any one of these are examples for displaying notification content on a real object in a case where a condition for time is specified).  
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied reference, in view of same, to have obtained the above. The motivation would be to provide notifications catered to specific users and/or settings. 


	Regarding claim 7: see also claim 1. 
	Bjontegard further teaches: the information processing device according to claim 4, wherein the control unit is further configured to receive sensing data associated with the same space; recognize, based on the received sensing data, the person to be  notified (e.g. para. 223, system recognized person is in the stadium; in combination w/ para. 254, facial recognition, sensing data acquiring from a space. See also paras. 306-326, as other examples of the above recognize function based on sensing data acquired from a space).
	Regarding the remaining features of claim 7:Page 4 of 15Application No. 16/766,929Reply to Office Action of April 6, 2022 control, at the notification time, the output of the notification content on the real object based on the determination that the real object is present in the same space as the person to be notified; and control, at the notification time, the output of the notification content in vicinity of the person together with the information indicating the real object based on the determination that  the real object is absent in the same space as the person to be notified see claim 1. These features are substantially similar: 
“on the real object” [Wingdings font/0xE0] corresponds to: to the position related to the real object, per claim 1. 
“in the vicinity of the person to be notified” [Wingdings font/0xE0] corresponds to: to the same space as the person to be notified, per claim 1. 
	Modifying the applied references, in view of same, to have included the above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 8:
	Bjontegard further teaches: the information processing device according to claim 4, the control unit is further configured to  acquire attribute information associated with the notification content, and control output of the notification content in based on the attribute information (Bjontegard, many examples of attribute information, such as security info, paras. 224-228; medical/insurance related, para. 286; gym information, para. 315-18; ski resort/social aspects re: skiers, para. 223; hospital related/patient medical, paras. 425-30, etc.). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied reference, in view of same, to have obtained the above. The motivation would be to provide notifications catered to specific users and/or settings. 


	Regarding claim 9:
	Bjontegard further teaches: the information processing device according to claim 8, wherein the attribute information includes importance of the notification content (importance as related to individuals and/or predetermined algorithms, alert triggers or if-then commands, see para. 439. Importance alternatively also based on law enforcement, see para. 440), and 
	the control unit is further configured to change, based on the importance, an output mode at a time of the output of the notification (see e.g. para. 262 and 321, some examples of display modes and output modes, alternatively, see also 289, modes can be changed based on importance as it relates to location to user).
	 Bjontegard teaches importance as attribute information, in alternative ways, as well as changing output modes or display modes, as mapped above.  Modifying Bjontegard, in view of itself, to have included the above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the information processing device according to claim 8, wherein the attribute information includes a security condition, and the control unit is further configured to control the output of the notification content based on the notification condition and the security condition that are satisfied. and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Bjontegard teaches attribute info as security condition (i.e. para. 223, an accident; or e.g. para. 184-202 and Fig. 10, security condition as related to authority and access).  Re: outputting notification in the case the notification condition (i.e. one example, para. 223, notification condition can be users skiing; and security condition (para. 223, accident happens, OR user has authorized access), are satisfied, is taught and obvious over Bjontegard.  Modifying the applied refs, in view of Bjontegard, to have obtained the above, is all of taught by Bjontegard, would have been obvious and predictable to one of ordinary skill in the art.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 11:
	Bjontegard further teaches: the information processing device according to claim 8, wherein the attribute information includes a repetition setting, and 
	the control unit is further configured to control repeated output of the notification content based on the repetition setting (e.g. para. 223, repetition can be when user is buried in avalanche, repeatedly notifying location; or repetition settings are part of fitness, exercise or diet tools trackers, paras. 281-284, or para. 362, in buy/sell communications; or para. 188 to encourage, reward and monitor behavior). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied reference, in view of same, to have obtained the above. The motivation would be to provide notifications catered to specific users and/or settings. 


	Regarding claim 12:
	Bjontegard further teaches: the information processing device according to claim 4, wherein the control unit … receive sensing data from an environment sensor in the same space; and detect a first user input of the notification content based on the receives sensing data  (i.e. para. 193-95, input from a management team or those who control the system, such as a CEO or manager in combination with e.g. examples of environment sensors: paras. 201, Figs. 14, 30-36,40, 52-54, 93). 
	Modifying the applied ref, in view of Bjontegard, to have included the above, to have input from a person that has authority based on sensing data (i.e. supervisor of operations, or otherwise someone with authorized access) acquired from an environment sensor, is all of taught by Bjontegard, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A). 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13:
	Bjontegard further teaches: the information processing device according to claim 12, wherein the first user input is an input using an operation body, and the control unit is further configured to: detect  a locus of the operation body based on the sensing data; and control projection of  the detected locus. (e.g. paras. 191-92, input using input devices, said input devices corresponding to “operation body”  in combination w/ e.g. in the case of an alarm or emergency, detect location based on sensing data and project the detected locus. See e.g. paras. 217, 223-226, 257, 354-59, 429-440, Fig. 14, 111).  
	Modifying Bjontegard, in view of itself, such to include input devices for users, and detect a location of the input device based on sensing data and project, are all taught by Bjontegard as mapped above, and one of several embodiments taught by the instant reference. The input person (i.e. manager, CEO) can use an input device, and also sensor data to detect location and project, such as in case of emergency or alerts. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 14:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the information processing device according to claim 13, wherein the control unit is further configured to: detect, based on the sensing data, a second user input of registration of the notification content; and store the projected locus in a storage unit as notification information at time of the detection of the second user input, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Input operations are taught by Bjontegard, see mapping to claim 13.  Re: a second input of registering the notification content, registering information is taught by Bjontegard (e.g. para. 305).  Storing projected locus as notification info can be done as part of rescue operations for the skiiers (para. 223), or retaining information (para. 305 as desired) such as for historical data (see claim 1 and 262).  
	The prior art included each element recited in claim 14, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 15:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the information processing device according to claim 14, wherein the control unit is further configured to recognize the real object related to the notification content based on the first user input, and 
	store information indicating the recognized real object in the storage unit in association with the notification content (see above mapping to claim 14 and claims dependent.  Claim 15 is one embodiment that is taught by Bjontegard as it relates to recognition of real object based on a first input (i.e. manager provides input and directions, and system, per its algorithms and programming, performs object recognition related to notification content, and stores info as part of historical info, or corrective action, event history, or feedback loop.  See, for example, Figs. 11-14, 21-21C, 60, 107-111).  Bjontegard provides an incredibly comprehensive disclosure that teaches the features of claim 15, as mapped above.  
	The prior art included each element recited in claim 15, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 16:
	Bjontegard further teaches: the information processing device according to claim 14, wherein the control unit is further configured to control display of the stored notification information stored in a specific region in the same space irrespective of whether the notification condition is satisfied (e.g. para. 195-97, 316, here, the system can automatically route commands or messages to users or groups, irrespective of other notification conditions.  This can also be done in the case of advertisements (para. 200). Specific regions in the same space, such as a sign (para. 254), or user’s device, as mapped above in paras. 195-97 and 316.  Modifying Bjontegard, in view of itself, to have included the above, is all of taught, suggested, and obvious over the prior art. See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 17:
	Bjontegard further teaches: the information processing device according to claim 16, wherein the control unit …controls a display mode of the notification information in the specific region based on a parameter added to the notification information (e.g. Fig. 37, 48, 55, parameters for content delivery is known).  Modifying Bjontegard, in view of itself, such to control a display mode of the notification info (see mapping to claim 9), in the specific region based on parameters, per Bjontegard, added to the notification info, taught by both references, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 17, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 18:
	Bjontegard further teaches: the information processing device according to claim 16, wherein the control unit …group the notification based on at least one of  the notification time, the person to be notified, or the notification place to be displayed in the specific region (e.g. Fig. 15 and 70, this is taught by example of notification info as it relates to a museum. Alternatively, see also para. 223; or paras. 197-98, coffee spill). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of same, to have obtained the above. The motivation would be to provide notifications catered to specific users and/or settings. 


	Regarding claim 19: see claim 1. 
	The method of claim 19 corresponds to the functions performed by the device of claim 1.  Thus, the same rationale for rejection applies. 


	Regarding claim 20: see also claim 1. 
	Bjontegard teaches: a recording medium in which a computer program is recorded, the computer program for causing a computer to function as a control unit (e.g. paras. 168, 171, 172, 201, 219, 260, 341, 400, software stored on memory to cause a device to function as a control unit is known) configured to perform: 
	The functions correspond to those performed by the device of claim 1, accordingly, the same mapping respectfully applies. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references are relevant to augmented/virtual reality notifications and display conditions. 
*   *   *   *   *
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613